Exhibit 10.9



ASSIGNMENT OF RENTS

RECORDATION REQUESTED BY:

Venture Bank

6210 Wayzata Boulevard

Golden Valley, MN 55416

  

SEND TAX NOTICES TO:

Venture Bank

6210 Wayzata Boulevard

Golden Valley, MN 55416

 





THIS ASSIGNMENT OF RENTS dated December 18, 2013, is made and executed between
Electromed, Inc., whose address is 500 Sixth Avenue NW, New Prague, MN 56071; a
Minnesota Corporation (referred to below as “Grantor”) and Venture Bank, whose
address is 6210 Wayzata Boulevard, Golden Valley, MN 55416 (referred to below as
“Lender”).

ASSIGNMENT. For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor’s right,
title, and interest in and to the Rents from the following described Property
located in Scott County, State of Minnesota:

Lot 1, Block 1, New Prague Business Park 9th Addition, Scott County, Minnesota
ABSTRACT

The Property or its address is commonly known as 500 and 502 Sixth Avenue NW,
New Prague, MN 56071. The Property tax identification number is 24-1170010.

CROSS-COLLATERALIZATION. In addition to the Note, this Assignment secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.

THIS ASSIGNMENT IS GIVEN TO SECURE (1) PAYMENT OF THE INDEBTEDNESS AND (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF GRANTOR UNDER THE NOTE, THIS
ASSIGNMENT, AND THE RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON
THE FOLLOWING TERMS:

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantor’s 

 

 





ASSIGNMENT OF RENTS   Loan No: 15696 (Continued) Page 2  





obligations under this Assignment. Unless and until Lender exercises its right
to collect the Rents as provided below and so long as there is no default under
this Assignment, Grantor may remain in possession and control of and operate and
manage the Property and collect the Rents, provided that the granting of the
right to collect the Rents shall not constitute Lender’s consent to the use of
cash collateral in a bankruptcy proceeding.

GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that:

Ownership. Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Rents to Lender.

No Prior Assignment. Grantor has not previously assigned or conveyed the Rents
to any other person by any instrument now in force.

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantor’s rights in the Rents except as provided in this
Assignment.

LENDER’S RIGHT TO RECEIVE AND COLLECT RENTS. This Assignment shall constitute an
actual and present assignment, provided that the Grantor shall have a license to
collect, but not prior to accrual, all of the Rents and to retain, use and enjoy
the same unless and until an Event of Default as defined herein has occurred.
For this purpose, Lender is hereby given and granted the following rights,
powers and authority upon an Event of Default:

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender’s agent.

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of Minnesota and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender’s name or in Grantor’s name, to rent and manage
the Property, including the collection and application of Rents.

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

APPLICATION OF RENTS. Lender will first apply any Rents Lender receives in the
order prescribed by Minn. Stat. Section 576.25, Subd. 2, as amended, including
expenses for the Property’s normal maintenance, and then, at Lender’s sole
discretion, to the Indebtedness and any other costs of managing, protecting and
preserving the Property. All costs and expenses incurred by Lender in connection
with the Property shall be for Grantor’s account and Lender may pay such costs
and expenses from the Rents. Lender, in its sole discretion, shall determine the
application of any and all Rents received by it after payment of the foregoing
expenses. All expenditures made by Lender under this Assignment and not
reimbursed from the Rents shall become a part of the Indebtedness secured by
this Assignment, and shall be payable on demand, with interest at the interest
rate set forth in the Note from date of expenditure until paid.

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender’s security interest in the
Rents and the Property. Any termination fee required by law shall be paid by
Grantor, if permitted by applicable law.

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited



 

 



ASSIGNMENT OF RENTS   Loan No: 15696 (Continued) Page 3  

 

to Grantor’s failure to discharge or pay when due any amounts Grantor is
required to discharge or pay under this Assignment or any Related Documents,
Lender on Grantor’s behalf may (but shall not be obligated to) take any action
that Lender deems appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at
any time levied or placed on the Rents or the Property and paying all costs for
insuring, maintaining and preserving the Property. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Grantor. All such expenses will become a part of the Indebtedness
and, at Lender’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity. The Assignment
also will secure payment of these amounts. Such right shall be in addition to
all other rights and remedies to which Lender may be entitled upon Default.

DEFAULT. Each of the following, at Lender’s option, shall constitute an Event of
Default under this Assignment:

Payment Default. Grantor fails to make any payment when due under the
Indebtedness.

Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Assignment or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor’s behalf under this Assignment or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency. The dissolution or termination of Grantor’s existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
the Rents or any property securing the Indebtedness. This includes a garnishment
of any of Grantor’s accounts, including deposit accounts, with Lender. However,
this Event of Default shall not apply if there is a good faith dispute by
Grantor as to the validity or reasonableness of the claim which is the basis of
the creditor or forfeiture proceeding and if Grantor gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Property Damage or Loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

Adverse Change. A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Assignment within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Grantor demanding cure of such default: (1)
cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment penalty that Grantor would be required to pay.

Collect Rents. Lender shall have the right to take possession of the Property
and to collect and apply Rents, including amounts past due and unpaid, in
accordance with applicable law and this Assignment, including during the entire
redemption period after foreclosure of any related mortgage. If the Rents are
collected by Lender, then Grantor irrevocably



 

 

 

ASSIGNMENT OF RENTS   Loan No: 15696 (Continued) Page 4  

 

designates Lender as Grantor’s attorney-in-fact to endorse instruments received
in payment thereof in the name of Grantor and to negotiate the same and collect
the proceeds. Payments by tenants or other users to Lender in response to
Lender’s demand shall satisfy the obligations for which the payments are made,
whether or not any proper grounds for the demand existed. Lender may exercise
its rights under this subparagraph either in person, by agent, or through a
receiver.

Appoint Receiver. Lender, to the maximum extent permitted by law, shall be
entitled, as a matter of right, to the appointment of a receiver of the
Property, without notice or demand, and without regard to the adequacy of the
security for the Indebtedness or the solvency of the Grantor, by an action
separate from any foreclosure of any related mortgage pursuant to Minnesota
Statutes Chapter 580 or pursuant to Minnesota Statutes Chapter 581, or as a part
of the foreclosure action under said Chapter 581 (it being agreed that the
existence of a foreclosure pursuant to said Chapter 580 or a foreclosure action
pursuant to said Chapter 581 is not a prerequisite to any action for a receiver
hereunder). The receiver, who shall be an experienced property manager, shall
collect (until the Indebtedness is fully paid and satisfied and, in the case of
a foreclosure sale, during the entire redemption period) the Rents, and shall
manage the Property, execute leases within or beyond the period of the
receivership if approved by the court and apply all rents, profits and other
income collected by him in the order specified below. Notwithstanding the
appointment of any receiver, Lender shall be entitled as pledgee to the
possession and control of any cash, deposits or instruments at the time held by
or payable or deliverable under the terms of any Related Documents to Lender.
Lender shall have the right, at any time and without limitation, as provided in
Minnesota Statutes, Section 582.03, to advance money to the receiver to pay any
part or all of the items which the receiver should otherwise pay if cash were
available from the Property and sums so advanced, with interest at the highest
default rate set forth in the Note, shall be secured hereby, or if advanced
during the period of redemption shall be part of the sum required to be paid to
redeem from the sale. Any Rents received by the receiver hereunder shall be
applied in the order prescribed by Minn. Stat. Section 576.25, Subd. 2, as
amended, including but not limited to expenses for the Property’s normal
maintenance and reasonable receivership fees, and then against the Indebtedness
if received prior to the commencement of a foreclosure, to be in such order as
Lender may elect, and if received after the commencement of a foreclosure, to be
applied to the amount required to be paid to effect a reinstatement prior to
foreclosure sale, or, after a foreclosure sale to any deficiency and thereafter
to the amount required to be paid to effect a redemption, all pursuant to
Minnesota Statutes, Sections 580.30, 580.23 and 581.10, with any excess to be
paid to Grantor. Provided, that if any related mortgage is not reinstated nor
the Property redeemed as provided by said Sections 580.30, 580.23 or 581.10, the
entire amount paid to Lender pursuant hereto shall be the property of Lender
together with all or any part of the Property acquired through foreclosure.

Other Remedies. Lender shall have all other rights and remedies provided in this
Assignment or the Note or by law.

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

Attorneys’ Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors’ reports, and appraisal fees, title insurance, and fees for the
Trustee, to the extent permitted by applicable law. Grantor also will pay any
court costs, in addition to all other sums provided by law.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. No alteration of or amendment to this Assignment shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

Governing Law. This Assignment will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Minnesota without regard to its conflicts of law provisions. This Assignment has
been accepted by Lender in the State of Minnesota.

Merger. There shall be no merger of the interest or estate created by this
assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.



 

 



ASSIGNMENT OF RENTS   Loan No: 15696 (Continued) Page 5  

 

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2) If more than one person signs this Assignment as “Grantor,” the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Assignment, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor’s current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

Successors and Assigns. Subject to any limitations stated in this Assignment on
transfer of Grantor’s interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Assignment
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Assignment or liability under the
Indebtedness.

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR’S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

Assignment. The word “Assignment” means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

Borrower. The word “Borrower” means Electromed, Inc..

Default. The word “Default” means the Default set forth in this Assignment in
the section titled “Default”.

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Assignment in the default section of this Assignment.

Grantor. The word “Grantor” means Electromed, Inc..



 

 





ASSIGNMENT OF RENTS   Loan No: 15696 (Continued) Page 6  

 

Guaranty. The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

Indebtedness. The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor’s obligations or expenses incurred by
Lender to enforce Grantor’s obligations under this Assignment, together with
interest on such amounts as provided in this Assignment. Specifically, without
limitation, Indebtedness includes all amounts that may be indirectly secured by
the Cross-Collateralization provision of this Assignment.

Lender. The word “Lender” means Venture Bank, its successors and assigns.

Note. The word “Note” means the promissory note dated December 18, 2013, in the
original principal amount of $1,300,000.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

Property. The word “Property” means all of Grantor’s right, title and interest
in and to all the Property as described in the “Assignment” section of this
Assignment.

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

Rents. The word “Rents” means all of Grantor’s present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantor’s right to enforce such leases and to
receive and collect payment and proceeds thereunder.

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON DECEMBER 18, 2013.

GRANTOR: 

ELECTROMED, INC.

      By: /s/ Jeremy Brock     Jeremy Brock, Chief Financial Officer of
Electromed, Inc.

 



This ASSIGNMENT OF RENTS was drafted by:       Venture Bank
6210 Wayzata Boulevard
Golden Valley, MN 55416     CORPORATE ACKNOWLEDGMENT

 







STATE OF        Minnesota         )   ) SS COUNTY OF       Ramsey          )





 

On this    18th    day of     December    , 20  13  , before me, the undersigned
Notary Public, personally appeared Jeremy Brock, Chief Financial Officer of
Electromed, Inc., and known to me to be an authorized agent of the corporation
that executed the ASSIGNMENT OF RENTS and acknowledged the Assignment to be the
free and voluntary act and deed of the corporation, by authority of its Bylaws
or by resolution of its board of directors, for the uses and purposes therein
mentioned, and on oath stated that he or she is authorized to execute this
Assignment and in fact executed the Assignment on behalf of the corporation.

By  /s/ Mary C. Parnell   Residing at  





Notary Public in and for the State of  Minnesota   My commission expires
 1/3/12015

 



 